On Rehearing.
MONROE, J.
The trial in the district-court, in so far as the introduction of evidence was concerned, having practically terminated with the ruling of the judge a quo excluding the act of adoption offered on behalf of the opponent (the minor, Helen Coleman), 'we are of opinion that the decree-handed down, in deciding the whole case upon the merits goes too far, and should have-been confined to correcting the error in that ruling.
It is therefore adjudged that the decree-heretofore handed down be amended and recast so as to read as follows, to wit: It is therefore ordered, adjudged, and decreed that the judgment appealed from be set aside,, and that this case be remanded to the district court to be there proceeded with according to law, and to the views expressed in the foregoing opinion; the costs of the ap-. peal to be paid by the succession and those-of the district court to await the final judgment.
NICHOLLS, L, absent.